OPINION OF THE COURT
Green, J.
The People appeal from an order granting defendant’s motion to suppress all evidence obtained pursuant to three eavesdropping warrants (see, CPL 450.20 [8]; 450.50 [1]). We affirm because the applications in support of the warrants failed to establish that normal investigative techniques had been tried without success or that they would be unlikely to succeed if tried (see, CPL 700.15 [4]).
At the outset, it is important to recall that a wiretap is a most serious invasion of privacy and individual liberty (see, Olmstead v United States, 277 US 438, 471 [Brandéis, J., dissenting]). The tapping of a person’s telephone invades the privacy of every other person whom that person may call or who may call him. Our application of CPL 700.15 (4), there*77fore, must be sensitive to the constitutional guarantees against search and seizure that the statute seeks to protect and the statute must be strictly construed (see, People v Washington, 46 NY2d 116, 121-122; People v Paluska, 109 AD2d 389, 391). Electronic surveillance is appropriate only when necessary (United States v Kahn, 415 US 143, 153, n 12) and is "not to be routinely employed as the initial step in criminal investigation” (United States v Giordano, 416 US 505, 515). Thus, no eavesdropping warrant may issue absent "a showing that normal investigative procedures have been tried and have failed, or reasonably appear to be unlikely to succeed if tried, or to be too dangerous to employ” (CPL 700.15 [4]; see also, 18 USC § 2518 [1] [c]).
The affidavits in support of warrants 83-2 and 83-3 merely recite that "due to the fact conventional investigative techniques have proved fruitless in obtaining the identities of the co-conspirators and drug suppliers, only the installation of an eavesdropping device * * * in order to obtain the identities of these persons, would be feasible.” Clearly, the police did not demonstrate that "normal investigative procedures [had] been tried and failed” (CPL 700.15 [4]). They resorted to wiretaps in the first instance. They did not engage in physical surveillance of any suspects. There is no claim here that the police did not have access to the areas in which the drug transactions allegedly occurred. Defendant resided in a single-family house in a suburban neighborhood (cf. United States v Kerrigan, 514 F2d 35, 38, cert denied 423 US 924; People v Teicher, 52 NY2d 638, 655-656; People v Versace, 73 AD2d 304, 308). Nor do the affidavits allege any facts which indicate that defendant was particularly evasive (cf. United States v Terry, 702 F2d 299; United States v Hinton, 543 F2d 1002; People v Romney, 77 AD2d 482).
Thus, the only way to comply with the statute was for the police to establish that the employment of normal investigative techniques "reasonably appear to be unlikely to succeed if tried” (CPL 700.15 [4]). The affidavits, however, fail to mention any facts indicating that the police investigation involved anything other than a routine narcotics operation (see, United States v Lilia, 699 F2d 99, 105). No investigatory efforts are disclosed. Lieutenant Sardine’s affidavit in support of the application for wiretap 83-1 recited only that other investigative procedures were too dangerous "due to the high level of police awareness” of one of the suspects. This conclusory *78statement, however, was inconsistent with the officer’s own description of the investigation in which he acknowledged that on at least three occasions he purchased drugs from the suspect and that he could purchase more drugs at any time. This is precisely the sort of success with normal investigative procedures which indicates that resort to the highly intrusive use of electronic surveillance is unnecessary (United States v Lilia, 699 F2d 99, 104-105, supra). Thus, the use of a wiretap here was "merely a useful additional tool” which should' never have been authorized (People v Brenes, 53 AD2d 78, 80, affd 42 NY2d 41).
Under the rationale of the dissent, any time the police want to wiretap a criminal suspect’s phone, all they need to allege is that normal investigative procedures will not suffice. Mere conclusions of the affiant, however, do not satisfy the strict statutory requirements (see, United States v Kalustian, 529 F2d 585, 590). Much of what the dissent relies upon to sustain the warrants could be said of any drug investigation. The identity of suppliers is rarely revealed. Drug sellers are frequently wary of police surveillance. Nothing in the affidavits distinguishes this case from any other drug case. We reject the dissent’s implication that since all drug cases are tough to crack, the government need only show that narcotics activity is afoot to justify electronic surveillance. The wiretap statute and precedent do not support this view (see, e.g., United States v Lilia, supra; United States v Kalustian, supra; People v Gallina, 66 NY2d 52). Accordingly, the order of suppression should be affirmed.